Citation Nr: 1705526	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for generalized joint and muscle pain and fatigue, to include as due to an undiagnosed illness and/or secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2005, the Veteran and his spouse testified at a hearing before a Decision Review Office (DRO) at the RO, and, in July 2006, they testified at a Board hearing before a Veterans Law Judge sitting at the RO.  Additionally, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO in June 2014, after being informed that the Veterans Law Judge who heard his case in July 2006 was no longer employed at the Board.  Transcripts from these hearings have been associated with the record.  

This case was remanded in October 2006, April 2009, November 2010, August 2012, September 2014, March 2015, December 2015, and July 2016 and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, yet another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Additionally, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As previously noted by the Board, the Veteran contends that he experiences chronic joint and muscle pain and fatigue as a result of his military service, to include in Southwest Asia during the Persian Gulf War.  Alternatively, the Veteran contends that he experiences chronic joint and muscle pain and fatigue as a result of his service-connected IBS because his body does not absorb enough vitamins and nutrients from his food.  In this regard, he testified that he has experienced muscle and joint pain and fatigue since returning from Southwest Asia.  Further, as the Veteran was subsequently service-connected for additional disabilities, there remained a question as to whether his claimed disorder is related to them.

In July 2016, the Board noted that, as a result of previous remands, a January 2016 VA examiner opined that the Veteran's musculoskeletal and fatigue symptoms were less likely than not representative of an undiagnosed entity incurred in or caused by service because such symptoms are explainable by medically diagnosed conditions.  Rather, the examiner identified the specific diagnoses referable to his claimed joint and muscle pain and fatigue, and the AOJ granted service connection for lumbar strain, a right knee condition, a left knee condition, right lower peripheral neuropathy (sciatic), and right shoulder acute bicipital tendinitis in a February 2016 rating decision.  However, with regard to the remaining diagnoses referable to the cervical spine, thoracic spine, left shoulder, bilateral hip, left ankle, right foot, and left wrist, the Board found that an addendum opinion was necessary.  

In this regard, the Board requested that the January 2016 VA examiner provide a diagnosis referable to the right foot; provide a rationale for his conclusions that the Veteran's diagnosed disorders of the cervical spine, thoracic spine, left shoulder, bilateral hip, left ankle, right foot, and left wrist less likely than not had their onset in service or are otherwise related to service; and offer an opinion as to whether such claimed conditions were caused or aggravated by any of the Veteran's service-connected disabilities. 

On remand, the AOJ obtained an addendum opinion in August 2016 that addressed the diagnosis referable to the Veteran's right foot and, while the examiner offered negative opinions as to secondary service connection, his rationale essentially found that the claimed conditions were related to post-service injuries, thus addressing the rationale behind his earlier conclusions that the Veteran's claimed disorders are less likely than not related to service.  However, with regard to the secondary aspect of the Veteran's claims, the examiner only found that it was less likely than not that his service-connected disabilities caused or aggravated his claimed disorders based on "the absence of pathophysiologic provocative relationship."  While the examiner explained why he believes the Veteran's claimed disorders are due to post-service injuries, he does not provide a rationale for why he believes such disorders were not aggravated by his service-connected disabilities.  As such, another addendum opinion is necessary. 

Further, an addendum opinion in needed in regard to whether the Veteran's left wrist disorder clearly and unmistakably preexisted service.  In rendering his opinion, the August 2016 examiner noted that, in November 1992, the Veteran reported a left wrist fracture prior to service, which caused the Veteran occasional pain, but service treatment records do not reflect a chronic left wrist issue.  The examiner then concluded that the Veteran's left wrist disorder was due to the natural progression of traumatic left wrist arthritis found in 1992 stemming from an injury preexisting service and subsequent multiple post-service traumatic injuries.

However, no defect in the Veteran's left wrist was noted on his report of medical examination upon entry into service, and, unless there is clear and unmistakable evidence to the contrary, he is presumed sound.  Thus, because the opinion was based, at least in part, on the assumption that the Veteran's left wrist disorder preexisted service, an opinion is needed to determine whether the Veteran's left wrist disorder clearly and unmistakably preexisted service and, if so, whether there is clear and unmistakable evidence such was not aggravated by service.


Accordingly, the case is REMANDED for the following actions:

1.  Return the record to the VA examiner who offered the August 2016 addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  Is there clear and unmistakable evidence that a left wrist disorder pre-existed service?  If so, please identify the specific diagnosis.

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current left wrist disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in service or is otherwise related to service.

(B)  For each currently diagnosed disorder of the cervical spine, thoracic spine, left shoulder, bilateral hips, left ankle, and left wrist, the examiner should offer an opinion as to whether such are aggravated by any of the Veteran's service-connected disabilities, to include lumbar strain, a right knee condition, a left knee condition, right lower peripheral neuropathy (sciatic), and right shoulder acute bicipital tendinitis.  For any aggravation found, please state, to the best of your ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In this regard, the Board is cognizant of the August 2016 examiner's conclusion that the Veteran's claimed disorders are not caused or aggravated by his service-connected disabilities because of "the absence of pathophysiologic provocative relationship," and that such claimed disorders are related to post-service injuries.  However, there is no rationale for why the claimed disorders were not aggravated by the Veteran's service-connected disabilities beyond such a conclusory finding.  Therefore, a further explanation is necessary.  

The rationale for any opinion offered must be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


